Exhibit 10.20


SETTLEMENT AGREEMENT


B E T W E E N


Simmonds Mercantile and Management, Inc.


(“SMMI”)


- and  -





Trackpower Inc.


(“Trackpower”)




WHEREAS SMMI is owed $121,952 (for unpaid past management services, advances
made by SMMI to Trackpower and expenses paid by SMMI on behalf of Trackpower)
from Trackpower (collectively the “Obligations”);


AND WHEREAS SMMI and Trackpower have agreed to settle the Obligations owed by
Trackpower to SMMI;


AND WHEREAS the parties wish to set out in this Agreement the terms, conditions
and covenants of the parties in consideration of settlement of the Obligations;


NOW THEREFORE the parties hereto agree as follows:


1.                      Trackpower agrees to issue SMMI forty million
(40,000,000) restricted shares of its common stock and cash payments of $81,952
over a ninety (90) day period as full and complete settlement of the
Obligations.


2.                      The parties hereto agree to execute the Mutual Release
which is attached hereto as Schedule “A”.


3.                      The parties agree that in the event that any term or
condition herein or part thereof shall be deemed void, invalid or enforceable by
Court of competent jurisdiction, the remaining terms and conditions or parts
thereof shall remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 



4.                      This Agreement constitutes the entire agreement between
the parties and supersedes all prior representations or agreements related to
this Agreement.  This Agreement shall be governed by the laws of the Province of
Ontario.










Dated this ____ day of February, 2008.





 
TRACKPOWER, INC.
             
Per:________________________
 
      Name:
 
      Title








 
SIMMONDS MERCANTILE AND MANAGEMENT INC.
             
Per:________________________
 
      Name:
 
      Title


 
 

--------------------------------------------------------------------------------

 

SCHEDULE "A"
 
MUTUAL RELEASE
 
IN CONSIDERATION of the satisfactory performance of the terms of settlement
outlined in the attached Settlement Agreement (the “Agreement”) and other good
and valuable consideration, and the receipt of cash payments described in the
Agreement, the undersigned, SMMI discharges Trackpower, including its
affiliates, successors and predecessors and  all affiliated entities and the
officers, directors, employees and agents thereof, of and from all actions,
causes of actions, claims, demands and liabilities of every nature or kind
whether arising at common law or in equity, by contract, by tort or under any
statute or otherwise in any way related to or connected with the settlement of
said Obligations between SMMI and Trackpower.
 
AND IN FURTHER CONSIDERATION of the Agreement and other good and valuable
consideration Trackpower hereby releases SMMI, including its affiliates,
successors and predecessors and  all affiliated entities and the members,
officers, directors, employees and agents thereof, of and from all actions,
causes of actions, claims, demands and liabilities of every nature or kind
whether arising at common law or in equity, by contract, by tort or under any
statute or otherwise in any way related to or connected with the settlement of
said Obligations between Trackpower and SMMI.
 
THE PARTIES HEREBY INDEMNIFY AND SAVE HARMLESS EACH OTHER from any and all
claims or demands arising out of or in any way connected with this Agreement.
 
THE PARTIES HEREBY DECLARE that they fully understand the nature and terms of
this Mutual Release and that the acceptance of the consideration set out in the
Agreement is for the purpose of making full and final compromise, adjustment and
settlement of all claims as aforesaid.
 
THE PARTIES HEREBY CONFIRM that they have been afforded an opportunity to obtain
independent legal advice to review the contents of the Agreement and this Mutual
Release and confirm that they are executing them voluntarily and without duress.
 
THE PARTIES HEREBY DECLARE that they fully understand and agree that should they
hereafter make any claim or demand or commence or threaten to commence any
action or complaint against the other party(ies), individually or jointly, for
or by reason of any cause, matter or thing, this document may be raised as an
estoppel to any claim, demand, action or complaint commenced in regard to the
aforesaid.
 

 
 

--------------------------------------------------------------------------------

 



 
THE PARTIES AGREE that this Mutual Release shall enure to their benefit and
shall be binding upon their heirs, executors, administrators, successors and
assigns.
 


Dated this __________ day of February, 2008.







 
TRACKPOWER, INC.
             
Per:________________________
 
      Name:
 
      Title








 
SIMMONDS MERCANTILE AND MANAGEMENT INC.
             
Per:________________________
 
      Name:
 
      Title

 
 

 